Cite as 2014 Ark. App. 381

                  ARKANSAS COURT OF APPEALS
                                          DIVISION III
                                         No.CR-13-845

                                                     Opinion Delivered   June 18, 2014

IAN PATTERSON                                        APPEAL FROM THE CRITTENDEN
                                 APPELLANT           COUNTY CIRCUIT COURT
                                                     [NO. CR-11-567]
V.
                                                     HONORABLE JOHN N.
STATE OF ARKANSAS                                    FOGLEMAN, JUDGE
                                   APPELLEE

                                                     AFFIRMED; MOTION TO
                                                     WITHDRAW GRANTED



                                BILL H. WALMSLEY, Judge

       Appellant Ian Patterson appeals from the revocation of his probation. Appellant’s

counsel has filed a no-merit brief and a motion to withdraw alleging that there are no

nonfrivolous arguments that would support an appeal. We affirm the revocation and grant

the motion to withdraw.

       On February 17, 2012, appellant pled guilty to residential burglary and was sentenced

to five years’ probation. He was also ordered to pay court costs, fines, and fees. On April 24,

2013, the State filed an amended petition for revocation, alleging that appellant had violated

the conditions of his probation by (1) failing to pay costs, fines, and fees as directed; (2) failing

to report to probation as directed; (3) failing to pay probation fees; (4) failing to notify the

sheriff and probation of current address and employment; (5) committing the offense of

harassing communications; (6) committing possession of marijuana; (7) departing from his
                                   Cite as 2014 Ark. App. 381

approved residence without permission; and (8) committing residential burglary and theft of

property. Following a revocation hearing, the trial court revoked appellant’s probation upon

finding that he had failed to report to probation as directed and had committed residential

burglary and theft of property. He was sentenced to ten years’ imprisonment, and this appeal

followed.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k)(1) (2013), appellant’s counsel submitted a no-merit brief asserting that there are

no meritorious grounds to support an appeal. Appellant was given an opportunity to file pro

se points but has not done so. Arkansas Supreme Court Rule 4-3(k)(1) provides that

counsel’s brief “shall contain an argument section that consists of a list of all rulings adverse

to the defendant made by the circuit court on all objections, motions and requests made by

either party with an explanation as to why each adverse ruling is not a meritorious ground for

reversal.” Counsel has adequately explained why none of the adverse rulings provides a

meritorious ground for reversal.

       From our review of the record and the brief presented to us, we find that counsel has

complied with Rule 4-3(k) and that the appeal is wholly without merit. We thus affirm the

revocation and grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       GLOVER and VAUGHT, JJ., agree.

       C. Brian Williams, for appellant.

       No response.



                                               2